131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The TRAVELERS Indemnity Company of Illinois, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 96-56275.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997**Decided Nov. 20, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-90-05237-MRP (Ex);  Mariana R. Pfaelzer, District Judge, Presiding
Before HUG, Chief Judge;  BEEZER and PREGERSON, Circuit Judges.


1
MEMORANDUM*


2
The United States appeals the district court's judgment in favor of Travelers Indemnity Company of Illinois, in Travelers' action pursuant to the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq.  The district court lacked jurisdiction because the government conduct at issue is covered by the FTCA's discretionary function exception, 28 U.S.C. § 2680(a).  See National Union Fire Insurance v. United States, 115 F.3d 1415 (9th Cir.1997).


3
REVERSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3